           EXHIBIT B




Case 1:17-cv-00070-WCG Filed 06/11/21 Page 1 of 3 Document 187-2
                                                                                                                                                  Delete LAST Page

✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                 Eastern                                              DISTRICT OF                                       Wisconsin


                                    EEOC
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
               Wal-Mart Stores East, LP., et al.                                                                       Case Number: 1:17-cv-0070

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Judge Griesbach                                                    Carrie Vance/Leslie Carter                                MWH Law Group, George Burnett
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 July 12-15, 2021
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                                                                Spaeth Availability - EEOC00492-495

   2                                                                Spaeth Evaluation 1999 - EEOC00633-634

   3                                                                Spaeth Evaluation 2000 - EEOC00631-632

   4                                                                Spaeth Evaluation 2001 - EEOC00629-630

   5                                                                Spaeth Evaluation 2002 - EEOC00627-628

   6                                                                Spaeth Evaluation 2003 - EEOC00624-625

   7                                                                Spaeth Evaluation 2004 - EEOC00621-622

   8                                                                Spaeth Evaluation 2005 - EEOC00619-620

   9                                                                Spaeth Evaluation 2006 - EEOC00617-618

  10                                                                Spaeth Evaluation 2007 - EEOC00615-616

  11                                                                Spaeth Evaluation 2008 - EEOC00613-614

  12                                                                Spaeth Evaluation 2009 - EEOC00611

  13                                                                Spaeth Evaluation 2010 - EEOC00609-610

  14                                                                Spaeth Evaluation 2011 - EEOC00607-608

  15                                                                Spaeth Evaluation 2012 - EEOC00604-605

  16                                                                Spaeth Evaluation 2013 - EEOC00600-603

  17                                                                Spaeth Evaluation 2014 - EEOC00555-560

  18                                                                Spaeth Evaluation 2015 - EEOC00590-593

  19                                                                Commendation - EEOC00626

  20                                                                Exit Interview - EEOC00745

  21                                                                Intake to DOJ - EEOC00099

  22                                                                Stevenson ADA information - EEOC00747-748
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    2   Pages

                         Case 1:17-cv-00070-WCG Filed 06/11/21 Page 2 of 3 Document 187-2
✎AO 187A (Rev. 7/87)             EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                 CASE NO.
                   EEOC                   vs.       Wal-Mart Stores East, LP., et al.            1:17-cv-0070
 PLF.    DEF.      DATE
                           MARKED ADMITTED                                   DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.     NO.     OFFERED

 23                                             Stern FW Becker emails - EEOC00452-453


 24                                          Walmart letter - EEOC00428-434

 25                                             Becker Attendance - Docket 111-5

 26                                             Rehire Policy from Deposition Exhibit 131

 27                                             Moss Attendance Reports - Docket 111-1

 28                                             Training D001561-1568; D001588-1603 - 30(b)(6) Dep. 64

 29                                             Accommodation Policy - D001004-1008

 30                                             Accommodation Management Guidelines - D000984-989

 31                                             Accommodation Management Guidelines MHRM 30(b)(6) Dep. 71

 32                                             Case Details - D001014-1019 - Morgan Dep. 100

 33                                          Emails and Investigation Recap - D001042-1047, Morgan Dep. 101

 34                                             Email exchange Spude and Castro - D001961

 35                                          Castro Reports to Investigator - D001081-1084, D1195-1099

 36                                             Popp Reports to Investigator - D001088-1090; D1105-1109

 37                                             Stern Reports to Investigator - D001085-1087; D001100-1104

 38                                             Dr. David Smith CV - 2018

 39                                             Dr. David Smith Office Visit - 12/8/2017

 40                                             Redacted Walmart Admissions 1, 6, 9

 41                                             Stipulation regarding Financials

 42                                             Stern Evaluations 2008-2009; D002442-2450

 43                                             Determination - EEOC00051-52 - JUDGE ONLY

 44                                             Notice of Failed Conciliation - EEOC00009 - JUDGE ONLY


 45                                             Disclosures dated 5/14/2019 with Back Pay Calculation - JUDGE ONLY

 46                                             Charge - EEOC00109-112; EEOC00092 - JUDGE ONLY




                                                                                               Page    2      of      2   Pages

                  Case
      To delete this page1:17-cv-00070-WCG
                          return to the top of the firstFiled 06/11/21
                                                         page and click the Page
                                                                            "Delete3LAST
                                                                                     of 3 Page"
                                                                                           Document
                                                                                                button.              187-2 New Page
         Print                  Save As...                   Export as FDF                  Retrieve FDF File               Reset
